Porter, J.,
delivered the opinion of the court. This action is instituted, on a bond given bj the defendant Colfax for the faithful discharge of his duties as curator of a vacant estate. The surety is also joined in the action. There was judgment against them, and they appealed.
The first objection to the correctness of the proceedings which we are required to notice, is contained in the answer filed by the defendants, There is a plea in it that the plaintiff cannot maintain an action in his capacity as agent. That the suit should have been brought in the name of those he represented.
We do not think it well founded. Under the power of attorney, filed with the petition, the plaintiff was appointed for the special purpose of recovering the shares of his principal of the succession of whom the defendant was curator. According to the former laws of this country, and in this respect no change has been made in them, the attorney could bring *482suit in the name of those he represented, or in h*s own name for their use and benefit It can-n°t be doubted that the judgment in this case, an<j between these parties, would enable the defendant to present the plea of res judicata, if sued again on the same matters by those from whom the plaintiff holds his powers. A judgment in their own name would have no other, or greater effect.
Waits & Lobdell for the plaintiff, Woodriiffi for the defendants,
The next objection is, that there is no evidence on the record which shows the amount due. The bond itself shows this. The law requires, it should be taken for the amount oí the estate as appraised in the inventory; the sum, therefore, expressed in the obligation is prima facie that which is due to the heirs, who are absent, unless the curator shows, what disposition he has made of the estate in his hands. Civil Code, 176 art. 134.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.